Honorable Preston Smith              Opinion No. C-774
Lieutenant Qovernop
Capitol Station                      Rer   Traveling expenses of
Austin, Texas                              a member of Statutory
                                           Revision Advisory Com-
                                           mittee    created    by Arti-
                                           cle 5429b-1, Vernon's
Dear   Mr. Smith:                          Civil    Statutes.

           You have requested our opinion as to whether the State
may properly pay the trave$ing expenses incurred by a member of
the Statutory Revision Advisory Committee created by Article
5429b-1, Vernon's CiviJ.Statutes, in coming from out of state
to attend a committee meeting in Austin.
          Your request for an opinion states that the member
involved is on the faculty of the Southern Methodist University
Law School, and at the present time has joined the faculty of
the Yale Law School pursuant to a fellowship grant. The member
was granted a leave of absence by Southern Methodist Univer-
sity Law School and is presently engaged in the performance of
his duties at Yale Law School in New Raven, Connecticut.
          The Statutory Revision Advisory Committee was created
by the provisions of Article 542913-1,Vernon's Civil Statutes.
Section 3, relating to traveling expenses, provides as follows:
            "(a) A Statutory Revision Advisory Committee
       shall be appointed ~by the Chairman of the Texas
       Legislative Council to consult with and advise the
       Council with respect to matters relating to the
       classification and arrangement of the statutes,
       the numbering system to be used and the preparation
       of a revisor's manual. The Advisory Committee
       shall consist of seven (7) members, who shall serve
       without compensation but shall be allowed actual
       expenses incurred in attending official meetings
       of the Committee.  All such expenses incurred shall
       be paid out'of any funds appropriated to the Texas
       Legislative Council. The Advisory Committee shall
       select one of its members as chairman, and shall
       meet at the call of the Chairman of the Texas Legis-
       lative Council. The Committee shall include repre-

                            -3714-
Hon. Preston Smith, page 2 (C-774)


     sentatives of the State Rar of Texas, the judiciary,
     and.the Texas Law Schools. The Advisory Committee
     shall serve for a period of two (2) years from the
     date of appointment." (Emphasis added)
           There is no provision in Article 5429b-1 requiring
a member of the Committee to be a resident of Texas. Section
3 provides that such members shall be allowed their actual
expenses incurred in attending official meetings of them-
mittee. As you have o'bservedin your request, while the member
involved is domiciled in Texas, his temporary residence is in
New Haven, Connecticut. Therefore, the actual expenses in-
curred 'by such member to attend an official meeting in Austin
would involve traveling from New Raven, Connecticut, to Austin,
Texas, and returning to New Raven, Connecticut, to perform his
duties at Yale Law School. It is, therefore, our opinion that
under the express provisions of Article $+29b-1, the member
of the Statutory Revision Advisory Committee involved in your
request is entitled to his actual expenses incurred in travel-
ing from New Raven, Connecticut, to Austin, Texas, in attend-
ing an official meeting of the Statutory Revision Advisory Com-
mittee and returning to New Raven, Connecticut.
                       SUMMARY
                       ----w-w
          Under the provisions of Article 542gb-1, Ver-
     non's Civil Statutes, a member of the Statutory
     Revision Advisory Committee is alloweclactual ex-
     penses incurred in attending official meetings of
     the Committee and includes a member temporarily re-
     siding outside the State. Such actual expenses
     would include traveling from his temporary resi-
     dence to the official meeting of the Committee
     and returning to his temporary residence.
                          Yours very truly,
                          WAGGONER CARR
                          Attorney General of Texas




                           /      Assistant Attorney General

JR:mh
APPROVED:


                               -3715-
Hon. Preston Smith, Page 3 (c-774)


OPIMIOR COMMITTEE
W. V. Cteppert,Chairman
W. 0. Shultz
Kerns Taylor
Pat Bailey
John Banks
APPROVED FOR THE ATTORNEY GENERAL
BY: T. B. Wright




                             -3716-